DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2021 has been entered. Claims 72- 75 are added as a new claims, claims 1- 55 were cancelled. Claims 56- 75 are pending for examinations.
Response to Arguments
Applicant's arguments filed in the remarks on 12/18/2021 have been fully considered but they are not persuasive. 
On page 11, lines 10- 15 of remarks, applicant argues about claim 56 regarding, “Here, no prima facie case of obviousness has been established for at least the reasons that the Final Office Action has neither properly determined the scope and content of the prior art nor properly ascertained the differences between the prior art and the claimed combinations.”; on the same context applicant argues on page 12, under “A.1  Per’s Offering Signal 70 Cannot Consitute the Claimed “First Information” Because it is Not “a Request... to Provide Second Information”…; further see page 13, second paragraph, “…Since Per merely discloses offering the choice or parameter configurations for the wireless terminal to make the selection or choice of the preferred parameter configuration, not a request for the mobile device to provide the second information, Per does not disclose or suggest the claimed “first information is a request A.2 Per’s Request to Make the Selection of the Preferred Parameter Configuration Cannot Constitute the Claimed “Request by the First Apparatus for the Mobile Device to Provide Second Information”. Moreover, as noted above, the Examiner further refers to Per’s | [0105] in alleging that “wireless terminal is being requested by the network node in offering signal #70 (having first information) for providing to network node a 72(4) (having second information).” Final Office Action, p. 11, Il. 19-22. This assertion is baseless.”; further in same above context applicant argues, on page 14, lines 9- 15 about, “Here, “requested to do so” at best means the network node requests the wireless terminal to select the preferred parameter configuration (as noted above with reference to Per’s J [0092]), not the alleged request “for providing to network node a /2(4) (having second information).” The Examiner’s assertion is incorrect. Per therefore does not disclose or suggest the claimed “first information is a request by the first apparatus for the mobile device to provide second information,” as recited in claim 56 (emphasis added)”.
Examiner disagrees and respectfully submits that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). Here Per teaches in [0092] and Figs. 1- 6 in context with [0015].. the network node 34 offers a choice, and the wireless terminal 30 makes a selection or choice of a preferred parameter configuration (e.g., performs acts 1B-2 and 1D-2) (i.e. offering and responding that offering with affirmation or non-affirmation is a request and response/reply based technique) in the area or context of DRX (discontinuous reception)…; see [0094]; refer to [0015].. radio access network node offering the plural parameter configurations in a radio resource control (RRC) Connection Reconfiguration message..; further refer to [0093].. an example of suggesting parameter values…. for example, a UE aiming to improve battery life-time could request the network to configure long sleep-intervals interrupted by only short OnDurations. In addition, some UEs may want to have a long continuous active time by having a long drx-InactivityTimer (this way second information includes long DRX preference).… (here offering a choice from network node can be a first information and selection of that offering done by wireless terminal can be a second information; see Fig. 4A for example #70 having first information and #72(4) having second information (i.e. this way mobile device determines whether it provides the second information based on the first information; further refer to [0116])); further refer to [0105] indicating that wireless terminal is being requested by
On page 14, applicant argues under A.3, “Applicant respectfully submits that Per’s request by the UE above does not teach or suggest the claimed “first information” because “the first information is a request by the first apparatus,” as which the Examiner identifies Per’s network node”.
Examiner disagrees and respectfully submits that Per teaches in [0092] and Figs. 1- 6 in context with [0015].. the network node 34 offers a choice, and the wireless terminal 30 makes a selection or choice of a preferred parameter configuration (e.g., performs acts 1B-2 and 1D-2) (i.e. offering and responding that offering with affirmation or non-affirmation is a request and response/reply based technique) in the area or context of DRX (discontinuous reception)…; see [0094]; refer to [0015].. radio access network node offering the plural parameter configurations in a radio resource control (RRC) Connection Reconfiguration message..; further refer to [0093].. an example of suggesting parameter values…. for example, a UE aiming to improve battery life-time could request the network to configure long sleep-intervals interrupted by only short OnDurations. In addition, some UEs may want to have a long continuous active time by having a long drx-InactivityTimer (this way second information includes long DRX preference).… (here offering a choice from network node can be a first information and selection of that offering done by wireless terminal can be a second information; see Fig. 4A for example #70 having first information and #72(4) having second information (i.e. this way mobile device determines whether it provides the second information based on the first information; further refer to [0116])); further refer to [0105] indicating that wireless terminal is being requested by the network node in offering signal #70 (having first information) for providing to network 
On page 16, second paragraph applicant argues, ““FIG. 4A illustrates an example embodiment and scenario in which the wireless terminal 30... generates a selection/choice signal 72(4) in response to the offering signal 70.” Per at §j [0105] (emphasis added) and Figure 4A. But as discussed in Sections II.A.1-A.3, the network node in Per does not transmit any first information requesting the wireless terminal to provide any second information. It follows that the offering signal 70 is not the claimed “second information.” Nor is the generation of the offering signal 70 being “based on the first information,” as claimed. Per’s embodiment in Figure 4A therefore cannot disclose or suggest the claimed “determining, based on the first information, whether the mobile device provides the second information,” as recited in claim 56”.
Examiner disagrees and respectfully submits that teaches in [0092] and Figs. 1- 6 in context with [0015].. the network node 34 offers a choice, and the wireless terminal 30 makes a selection or choice of a preferred parameter configuration (e.g., performs acts 1B-2 and 1D-2) (i.e. offering and responding that offering with affirmation or non-affirmation is a request and response/reply based technique) in the area or context of DRX (discontinuous reception)…; see [0094]; refer to [0015].. radio access network node offering the plural parameter configurations in a radio resource control (RRC) Connection Reconfiguration message..; further refer to [0093].. an example of suggesting parameter values…. for example, a UE aiming to improve battery life-time could request the network to configure long sleep-intervals interrupted by only short OnDurations. In addition, some UEs may want to have a long continuous active time by having a long drx-InactivityTimer (this way second information includes long DRX preference).… (here offering a choice from network node can be a first information and selection of that offering done by wireless terminal can be a second information; see Fig. 4A for example #70 having first information and #72(4) having second information (i.e. this way mobile device determines whether it provides the second information based on the first information (i.e. offering and responding that offering with affirmation or non-affirmation is a request and response/reply based technique and that way resources can be utilized/managed in order to improve overall health/battery life of communication system) in the area or context of DRX (discontinuous reception); further refer to [0116])); further refer to [0105] indicating that wireless terminal is being requested by the network node in offering signal #70 (having first information) for providing to network node a 72(4) 
On pages 17- 18 of remarks applicant argues, same arguments about , “…Per also discloses that in another embodiment in FIG. 7, the wireless terminal does not generate a selection/choice signal 72 in response to or in conjunction with the selection of the preferred parameter configuration. See Per at q| [0116] (this paragraph itself is an embodiment with reference to Figure 7 because {[f] [0115] and [0117] address different embodiment and example.). In other words, Per discloses two different and distinct embodiments, including generat[ing] a selection/choice signal 72(4) in response to the offering signal 70 in the embodiment of Figure 4A, and not generating a selection/choice signal in the embodiment of Figure 7…..; see page 17;…. The Examiner, however, fails to perform any obviousness analysis regarding why a person of ordinary skill in the art 
Examiner disagrees and respectfully submits that teaches in [0092] and Figs. 1- 6 in context with [0015].. the network node 34 offers a choice, and the wireless terminal 30 makes a selection or choice of a preferred parameter configuration (e.g., performs acts 1B-2 and 1D-2) (i.e. offering and responding that offering with affirmation or non-affirmation is a request and response/reply based technique) in the area or context of DRX (discontinuous reception)…; see [0094]; refer to [0015].. radio access network node offering the plural parameter configurations in a radio resource control (RRC) Connection Reconfiguration message..; further refer to [0093].. an example of suggesting parameter values…. for example, a UE aiming to improve battery life-time could request the network to configure long sleep-intervals interrupted by only short OnDurations. In addition, some UEs may want to have a long continuous active time by having a long drx-InactivityTimer (this way second information includes long DRX preference).… (here offering a choice from network node can be a first information and selection of that offering done by wireless terminal can be a second information; see Fig. 4A for example #70 having first information and #72(4) having second information (i.e. this way mobile device determines whether it provides the second information based on the first information (i.e. offering and responding that offering with affirmation or non-affirmation is a request and response/reply based technique and that way resources can be utilized/managed in order to improve overall health/battery life of communication system) in the area or context of DRX (discontinuous reception); further refer to [0116])); further refer to [0105] indicating that wireless terminal is being requested by the network node in offering signal #70 (having first information) for providing to network node a 72(4) (having second information). Examiner admits that the obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992) It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Per with different embodiments make system more effective. Having a mechanism wherein to incorporate Per’s different teaching, greater way resources can be utilized/managed in order to improve overall health/battery life of communication system. Hence Per’s request by the UE above does teach or suggest the claimed “first information” because “the first information is a request by the first apparatus,”.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 56- 71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willars et al. (US Pub. No. 2012/0263051 A1), hereafter Per in view of Koc et al. .

	Regarding claim 56, Per teaches a method performed by a mobile device which communicates with a first apparatus (see [0092] network node can be a first apparatus and wireless terminal can be a mobile device), the method comprising:
	Receiving, from the first apparatus, a radio resource control (RRC) message which is configured to include first information, wherein the first information is a request by the first apparatus for the mobile device to provide second information, and wherein the second information includes information indicating whether the mobile device prefers a long Discontinous Reception (DRX) cycle and information related to a release of an RRC connection; determining, based on the first information, whether the mobile device provides the second information (see [0092] and Figs. 1- 6 in context with [0015].. the network node 34 offers a choice, and the wireless terminal 30 makes a selection or choice of a preferred parameter configuration (e.g., performs acts 1B-2 and 1D-2) in the area or context of DRX (discontinuous reception)…; see [0094]; refer to [0015].. radio access network node offering the plural parameter configurations in a radio resource control (RRC) Connection Reconfiguration message..; further refer to [0093].. an example of suggesting parameter values…. for example, a UE aiming to improve battery life-time could request the network to configure long sleep-intervals interrupted by only short OnDurations. In addition, some UEs may want to have a long continuous active time by having a long drx-InactivityTimer (this way second information includes long DRX preference).… (here offering a choice from network node can be a first information and selection of that offering done by wireless terminal can be a second information; see Fig. 4A for example #70 having first information and #72(4) having second information (i.e. this way mobile device determines whether it provides the second information based on the first information ; further refer to [0116])); further refer to [0105] indicating that wireless terminal is being requested by the network node in offering signal #70 (having first information) for providing to network node a 72(4) (having second information));
	Transmitting, to the first apparatus, the second information in a case where the mobile device determines to provide the second information (already discussed above; see Fig. 4A #72(4)).
	But Per is silent regarding information includes information related to a release of an RRC connection and the second information is transmitted to a second apparatus by the first apparatus.
	However Koc teaches in [0022] about Examples of user equipment assistance include enabling the eNB to customize the discontinuous reception (DRX) mechanism on a per-user equipment basis based on the user equipment power constraints and quality of experience requirements of applications running on the user equipment. Yet another example is allowing user equipment assisted connection release indications to the network; further see [0028]… If the user equipment sees a minimum probability of having traffic for some amount of time, it can provide user equipment assistance to the eNB to release the radio bearer and allow it to move to idle 
	It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Koc with the teachings of Per to make system more effective. Having a mechanism wherein the information includes information related to a release of an RRC connection; greater way resources can be utilized/managed to carry out the power usage optimized steps in the communication system.
	But Per is silent regarding the second information is transmitted to a second apparatus by the first apparatus; however Xiao teaches in claim 14 that a Node B (first apparatus) for providing uplink power control in a communication system, the Node B comprising: a processor that measures at least one system performance metric and sends and receives an indicator for the at least one system performance metric measurement via a network backhaul between neighboring Node Bs (second apparatus), the processor configures an adaptive power control parameter based on the at least one system performance metric measured by the Node B and system performance metrics measured by at the least one other neighboring Node B, and uses the adaptive power control parameter to update an uplink transmit power level for at least one user equipment served by the Node B; further see . It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Xiao with the teachings of Per in view of Koc, by having a mechanism wherein the second information is transmitted to a second apparatus by the first apparatus, greater overall control for power management can be carried out.

	Regarding claim 57, Per in view of Koc and Xiao teaches as per claim 56, Per state about retaining the second information in a case where the mobile device determines not to provide the second information; already stated above see [0116]… the network provides plural configuration options and, in response, the an autonomous parameter selector 83 wireless terminal 30 selects one of the plural configuration options and applies the parameters of the selected option (the preferred parameter configuration) without telling or asking the network….

	Regarding claim 58, Per teaches a method performed by a first apparatus, the method comprising (see [0092] network node can be a first apparatus and wireless terminal can be a mobile device), the method comprising:
	transmitting a radio resource control (RRC) message to a mobile device the RRC message being configured to include first information, wherein the first information is a request by the first apparatus for the mobile device to provide second information, and wherein the second information includes information indicating whether the mobile device prefers a long Discontinous Reception (DRX) cycle and information related to a release of an RRC connection (see [0092] and Figs. 1- 6 in context with [0015].. the network node 34 offers a choice, and the wireless terminal 30 makes a selection or choice of a preferred parameter configuration (e.g., performs acts 1B-2 and 1D-2) in the area or context of DRX (discontinuous reception)…; see [0094]; refer to [0015].. radio access network node offering the plural parameter configurations in a radio resource control (RRC) Connection Reconfiguration message..; further refer to [0093].. an example of suggesting parameter values…. for example, a UE aiming to improve battery life-time could request the network to configure long sleep-intervals interrupted by only short OnDurations. In addition, some UEs may want to have a long continuous active time by having a long drx-InactivityTimer (this way second information includes long DRX preference).… (here offering a choice from network node can be a first information and selection of that offering done by wireless terminal can be a second information; see Fig. 4A for example #70 having first information and #72(4) having second information (i.e. this way mobile device determines whether it provides the second information based on the first information ; further refer to [0116])); further refer to [0105] indicating that wireless terminal is being requested by the network node in offering signal #70 (having first information) for providing to network node a 72(4) (having second information));
	receiving after transmitting the RRC message, the second information; and transmitting the second information to a second apparatus, wherein the mobile device is configured to determine, based on the first information, whether the mobile device provides the second information, and transmits the second information to the first apparatus in a case the mobile device determines to provide the second information (already discussed above; further see Fig. 4A #72(4)).
	But Per is silent regarding information includes information related to a release of an RRC connection and transmitting the second information to a second apparatus.
	However Koc teaches in [0022] about Examples of user equipment assistance include enabling the eNB to customize the discontinuous reception (DRX) mechanism on a per-user equipment basis based on the user equipment power example is allowing user equipment assisted connection release indications to the network; further see [0028]… If the user equipment sees a minimum probability of having traffic for some amount of time, it can provide user equipment assistance to the eNB to release the radio bearer and allow it to move to idle state in order to save battery power; further refer to [0024] about user equipment (UE) requesting the longest possible DRX cycle length.
	It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Koc with the teachings of Per to make system more effective. Having a mechanism wherein the information includes information related to a release of an RRC connection; greater way resources can be utilized/managed to carry out the power usage optimized steps in the communication system.
	But Per is silent regarding about the second information is transmitted to a second apparatus by the first apparatus; however Xiao teaches in claim 14 that a Node B (first apparatus) for providing uplink power control in a communication system, the Node B comprising: a processor that measures at least one system performance metric and sends and receives an indicator for the at least one system performance metric measurement via a network backhaul between neighboring Node Bs (second apparatus), the processor configures an adaptive power control parameter based on the at least one system performance metric measured by the Node B and system performance metrics measured by at the least one other neighboring Node B, and uses the adaptive power control parameter to update an uplink transmit power level for at least one user equipment served by the Node B; further see . It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Xiao with the teachings of Per in view of Koc, by having a mechanism wherein about the second information is transmitted to a second apparatus by the first apparatus, greater overall control for power management can be carried out.

	Regarding claim 59, Per in view of Koc and Xiao teaches as per claim 58, Per state about wherein the mobile device is configured to retain the second information in a case where the mobile device determines not to provide the second information; already stated above see [0116]… the network provides plural configuration options and, in response, the an autonomous parameter selector 83 wireless terminal 30 selects one of the plural configuration options and applies the parameters of the selected option (the preferred parameter configuration) without telling or asking the network….

	Regarding claim 60, Per teaches a mobile device comprising: a memory storing instructions; and a processor configured to execute the instructions to (see [0092] network node can be a first apparatus and wireless terminal can be a mobile device):
	Receive, from the first apparatus, a radio resource control (RRC) message which is configured to include first information, wherein the first information is a request by the first apparatus for the mobile device to provide second information, and wherein the second information includes information indicating whether the mobile device prefers a and information related to a release of an RRC connection; determine, based on the first information, whether the mobile device provides the second information (see [0092] and Figs. 1- 6 in context with [0015].. the network node 34 offers a choice, and the wireless terminal 30 makes a selection or choice of a preferred parameter configuration (e.g., performs acts 1B-2 and 1D-2) in the area or context of DRX (discontinuous reception)…; see [0094]; refer to [0015].. radio access network node offering the plural parameter configurations in a radio resource control (RRC) Connection Reconfiguration message..; further refer to [0093].. an example of suggesting parameter values…. for example, a UE aiming to improve battery life-time could request the network to configure long sleep-intervals interrupted by only short OnDurations. In addition, some UEs may want to have a long continuous active time by having a long drx-InactivityTimer (this way second information includes long DRX preference).… (here offering a choice from network node can be a first information and selection of that offering done by wireless terminal can be a second information; see Fig. 4A for example #70 having first information and #72(4) having second information (i.e. this way mobile device determines whether it provides the second information based on the first information ; further refer to [0116])); further refer to [0105] indicating that wireless terminal is being requested by the network node in offering signal #70 (having first information) for providing to network node a 72(4) (having second information));
	Transmit, to the first apparatus, the second information in a case where the mobile device determines to provide the second information (already discussed above; see Fig. 4A #72(4)).
	But Per is silent regarding information includes information related to a release of an RRC connection and the second information is transmitted to a second apparatus by the first apparatus.
	However Koc teaches in [0022] about Examples of user equipment assistance include enabling the eNB to customize the discontinuous reception (DRX) mechanism on a per-user equipment basis based on the user equipment power constraints and quality of experience requirements of applications running on the user equipment. Yet another example is allowing user equipment assisted connection release indications to the network; further see [0028]… If the user equipment sees a minimum probability of having traffic for some amount of time, it can provide user equipment assistance to the eNB to release the radio bearer and allow it to move to idle state in order to save battery power; further refer to [0024] about user equipment (UE) requesting the longest possible DRX cycle length.
	It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Koc with the teachings of Per to make system more effective. Having a mechanism wherein the information includes information related to a release of an RRC connection; greater way resources can be utilized/managed to carry out the power usage optimized steps in the communication system.
Node B (first apparatus) for providing uplink power control in a communication system, the Node B comprising: a processor that measures at least one system performance metric and sends and receives an indicator for the at least one system performance metric measurement via a network backhaul between neighboring Node Bs (second apparatus), the processor configures an adaptive power control parameter based on the at least one system performance metric measured by the Node B and system performance metrics measured by at the least one other neighboring Node B, and uses the adaptive power control parameter to update an uplink transmit power level for at least one user equipment served by the Node B; further see . It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Xiao with the teachings of Per in view of Koc, by having a mechanism wherein the second information is transmitted to a second apparatus by the first apparatus, greater overall control for power management can be carried out.

	Regarding claim 61, Per in view of Koc and Xiao teaches as per claim 60, Per state about further comprising: retaining the second information in a case where the mobile device determines not to provide the second information; already stated above see [0116]… the network provides plural configuration options and, in response, the an autonomous parameter selector 83 wireless terminal 30 selects one of the plural configuration options and applies the parameters of the selected option (the preferred parameter configuration) without telling or asking the network….

	Regarding claim 62, Per teaches a first apparatus comprises: a memory storing instructions; and a processor configured to execute the instructions to (see [0092] network node can be a first apparatus and wireless terminal can be a mobile device):
	transmit a radio resource control (RRC) message to a mobile device the RRC message being configured to include first information, wherein the first information is a request by the first apparatus for the mobile device to provide second information, and wherein the second information includes information indicating whether the mobile device prefers a long Discontinous Reception (DRX) cycle and information related to a release of an RRC connection (see [0092] and Figs. 1- 6 in context with [0015].. the network node 34 offers a choice, and the wireless terminal 30 makes a selection or choice of a preferred parameter configuration (e.g., performs acts 1B-2 and 1D-2) in the area or context of DRX (discontinuous reception)…; see [0094]; refer to [0015].. radio access network node offering the plural parameter configurations in a radio resource control (RRC) Connection Reconfiguration message..; further refer to [0093].. an example of suggesting parameter values…. for example, a UE aiming to improve battery life-time could request the network to configure long sleep-intervals interrupted by only short OnDurations. In addition, some UEs may want to have a long continuous active time by having a long drx-InactivityTimer (this way second information includes long DRX preference).… (here offering a choice from network node can be a first information and selection of that offering done by wireless terminal can be a second information; see Fig. 4A for example #70 having first information and #72(4) having second information (i.e. this way mobile device determines whether it provides the second information based on the first information ; further refer to [0116])); further refer to [0105] indicating that wireless terminal is being requested by the network node in offering signal #70 (having first information) for providing to network node a 72(4) (having second information));
	receive after transmitting the RRC message, the second information; and transmit the second information to a second apparatus, wherein the mobile device is configured to determine, based on the first information, whether the mobile device provides the second information, and transmits the second information to the first apparatus in a case the mobile device determines to provide the second information (already discussed above; further see Fig. 4A #72(4)).
	But Per is silent regarding information includes information related to a release of an RRC connection and transmitting the second information to a second apparatus.
	However Koc teaches in [0022] about Examples of user equipment assistance include enabling the eNB to customize the discontinuous reception (DRX) mechanism on a per-user equipment basis based on the user equipment power constraints and quality of experience requirements of applications running on the user equipment. Yet another example is allowing user equipment assisted connection release indications to the network; further see [0028]… If the user equipment sees a minimum probability of having traffic for some amount of time, it can provide user equipment assistance to the eNB to release the radio bearer and allow it to move to idle state in order to save battery power; further refer to [0024] about user equipment (UE) requesting the longest possible DRX cycle length.

	But Per is silent regarding about the second information is transmitted to a second apparatus by the first apparatus; however Xiao teaches in claim 14 that a Node B (first apparatus) for providing uplink power control in a communication system, the Node B comprising: a processor that measures at least one system performance metric and sends and receives an indicator for the at least one system performance metric measurement via a network backhaul between neighboring Node Bs (second apparatus), the processor configures an adaptive power control parameter based on the at least one system performance metric measured by the Node B and system performance metrics measured by at the least one other neighboring Node B, and uses the adaptive power control parameter to update an uplink transmit power level for at least one user equipment served by the Node B; further see . It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Xiao with the teachings of Per in view of Koc, by having a mechanism wherein about the second information is transmitted to a second apparatus by the first apparatus, greater overall control for power management can be carried out.

claim 63, Per in view of Koc and Xiao teaches as per claim 62, Per state about wherein the mobile device is configured to retain the second information in a case where the mobile device determines not to provide the second information; already stated above see [0116]… the network provides plural configuration options and, in response, the an autonomous parameter selector 83 wireless terminal 30 selects one of the plural configuration options and applies the parameters of the selected option (the preferred parameter configuration) without telling or asking the network….

	Regarding claim 64, Per in view of Koc and Xiao teaches as per claim 56, wherein the wherein the first apparatus is a first base station, and wherein the second apparatus is a second base station; and wherein the first apparatus and the second apparatus are included in a radio access network; Xiao already described above; see claim 14.

	Regarding claim 65, Per in view of Koc and Xiao teaches as per claim 56, wherein the first apparatus and the second apparatus are included in a radio access network; Xiao already described above; see claim 14.

	Regarding claim 66, Per in view of Koc and Xiao teaches as per claim 58, wherein the wherein the first apparatus is a first base station, and wherein the second apparatus is a second base station; and wherein the first apparatus and the second apparatus are included in a radio access network; Xiao already described above; see claim 14.

	Regarding claim 67, Per in view of Koc and Xiao teaches as per claim 58, wherein the first apparatus and the second apparatus are included in a radio access network; Xiao already described above; see claim 14.

	Regarding claim 68, Per in view of Koc and Xiao teaches as per claim 60, wherein the wherein the first apparatus is a first base station, and wherein the second apparatus is a second base station; and wherein the first apparatus and the second apparatus are included in a radio access network; Xiao already described above; see claim 14.

	Regarding claim 69, Per in view of Koc and Xiao teaches as per claim 60, wherein the first apparatus and the second apparatus are included in a radio access network; Xiao already described above; see claim 14.

	Regarding claim 70, Per in view of Koc and Xiao teaches as per claim 62, wherein the wherein the first apparatus is a first base station, and wherein the second apparatus is a second base station; and wherein the first apparatus and the second apparatus are included in a radio access network; Xiao already described above; see claim 14.

claim 71, Per in view of Koc and Xiao teaches as per claim 62, wherein the first apparatus and the second apparatus are included in a radio access network; Xiao already described above; see claim 14.
Allowable Subject Matter
Claims 72- 75 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468